Citation Nr: 0425006	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  02-17 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a circulatory 
disorder, to include coronary artery disease, claimed as a 
result of Agent Orange exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to December 
1966.  He served in Vietnam for approximately one year.  His 
military occupational specialty was as a light vehicle 
driver.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the RO in New 
Orleans, Louisiana, which denied service connection for a 
circulation disorder due to herbicide exposure.  This case is 
also on appeal from a November 2002 rating decision, which 
denied entitlement to service connection for PTSD and 
hypertension.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for a circulatory 
disorder, to include coronary artery disease, claimed as a 
result of Agent Orange exposure, PTSD and hypertension.  
Generally, VA has a duty to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim.  38 U.S.C.A. § 5103A(a).  Specifically, in a 
disability compensation claim, the duty to assist includes 
obtaining records of relevant VA medical treatment.  38 
U.S.C.A. § 5103A(c)(2).  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA is charged with constructive, if not actual, 
knowledge of evidence generated by VA).

During the May 2004 travel Board hearing, the veteran 
testified that he received treatment for PTSD from Dr. A. 
Samuel, a private physician.  The claims folder contains a 
release of medical information for Dr. A. Samuel, received at 
the RO in July 2002.  However, there is no indication that 
the RO ever attempted to secure records from Dr. A. Samuel.  

Also, VA outpatient treatment reports dated May 2000 to 
January 2002, reflect that the veteran underwent percutaneous 
transluminal coronary angioplasty (ptca) /stent placement of 
the proximal left anterior descending vessel in October 1999.  
The RO should further inquire of the veteran where this 
treatment occurred and subsequently obtain the records.

Furthermore, the veteran reported treatment for his disorders 
by Dr. Gilliard in Seminal Parish on Seminal Highway, Dr. 
Gillian on St. Bernard Highway, Dr. Deleo in St. Bernard 
Parish and treatment at the VA medical center (VAMC) for the 
past six years.  The RO should ask the veteran to clarify the 
correct names and address of each doctor along with the dates 
of treatment.  The RO should then obtain all the veteran's 
treatment records.

The veteran reported that he was employed by Kansas City 
Southern Line Railroad Company beginning in 1973.  When he 
was initially hired in 1973, he underwent a physical 
examination.  The RO should contact the Kansas City Southern 
Line Railroad Company and obtain all the veteran's employment 
records which evidence the physical examination in 1973 and 
which show time lost from work, reasons, etc.

The Board observes that a claim for service connection for 
PTSD requires, among other things, verification of the 
veteran's alleged in-service stressor.  38 C.F.R. § 3.304(f).  
The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).  In this case, the veteran 
alleges combat and non-combat related stressors occurring 
while serving in Vietnam, i.e., while engaging in his 
military occupation specialty of a light vehicle driver, he 
was stationed at Tan Son Nhut's Air Base and was exposed to 
combat when attacked by mortar rounds every other week, 
exposed to ground attacks in April 1966 and December 1966, 
and attacked by snipers when traveling off base with one 
individual being wounded.  Review of the claims folder 
disclosed verification of service in Vietnam from December 
1965 to December 1966.  During the veteran's travel Board 
hearing in May 2004, he argued that he was in Vietnam for a 
period of 15 months.  On remand, the RO should verify the 
veteran's periods of service in Vietnam.  See generally 38 
U.S.C.A. § 5103A(c)(3) (the duty to assist include obtaining 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes VA to 
obtain).

In addition, there has been no attempt to verify the stressor 
information provided by the veteran.  The Board acknowledges 
that much of the information, provided by the veteran in an 
October 2002 Information in Support of Claim for Service 
Connection for PTSD form, is vague and offered without any 
date of occurrence, which renders the information 
unverifiable.  However, the veteran's personnel records, 
received by the RO in May 2003, along with information 
obtained from the veteran during his May 2004 travel Board 
hearing, indicates the possibility that he was exposed to 
both combat and non-combat situations.  This information is 
specific enough to allow a search of unit records for 
evidence of combat.  On remand, the RO should attempt to 
verify the veteran's alleged in-service stressors.  See id.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein as well as 
the pertinent laws and regulations 
pertaining to the VCAA.  In doing so, 
the letter should explain what, if any, 
information (medical or lay evidence) 
is necessary to substantiate the claim 
on appeal.  A general form letter, 
prepared by the RO, not specifically 
addressing benefits and entitlements at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
VA or non-VA who have treated the veteran 
for his claimed disorders and which have 
not already been made a part of the 
record.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder, including records 
from;
a)  Dr. A. Samuel,
b)  Hospital records pertaining to an 
October 1999 stent placement,
c)  Dr. Gilliard,
d)  Dr. Gillian,
e)	Dr. Deleo,
f)	Dr. Crais, on Napoleon Ave., New 
Orleans, LA
g)  Treatment records from the VAMC in 
New Orleans, Louisiana, dated January 
2002 to the present;
h)	Employment medical records from the 
Kansas City Southern Line Railroad 
Company dated in 1973.
i)	Employment medical records from the 
RTA (Regional Transit Authority) for 
the veteran's period of employment 
with the NOPSI Bus Company.

All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtained records identified by the 
veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, and given the opportunity to 
provide any missing records themselves. 

3.  The RO should verify, through the 
appropriate channels, the veteran's 
period(s) of service in Vietnam.
 
4.  The RO should review the file, 
including all service personnel records 
and stressor statements from the 
veteran, and prepare a summary of all 
the claimed stressors.  This summary and 
a copy of the veteran's DD 214 and all 
associated service documents should be 
sent to the U.S. Armed Services Center 
for Unit Records Research (USASCURR), 
7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  The 
USASCURR should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors.  The USASCURR should also be 
requested to furnish the unit history 
for the unit the veteran was assigned to 
while in Vietnam.

5.  Following the receipt of a response 
from the USASCURR, the RO must prepare a 
report detailing the nature of any 
stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the claims 
folder.

If, and only if, a stressor is 
identified, the veteran should be 
scheduled for a VA psychiatric 
examination to determine whether he 
suffers from PTSD.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the 
psychiatrist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  If PTSD is 
diagnosed, the psychiatrist should 
indicate whether it is the result of the 
verified stressor.  Complete reasons and 
bases should accompany any opinion 
rendered. 

6.  The RO should review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




